In a proceeding pursuant to CPLR article 78 inter alia to prohibit enforcement of respondent’s directives that an antique muzzle loading revolver, within the meaning of subdivision 14 of section 265.00 of the Penal Law, "means the firearm must be loaded only through the muzzle end of the barrel where the projectile exits”, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered January 5, 1976, which, inter alia, dismissed the petition. Judgment reversed, with $50 costs and disbursements, and proceeding remanded to Special Term for a trial to determine the definition of "muzzle loading * * * revolver” within the meaning of subdivision 14 of section 265.00 of the Penal Law. The term "muzzle loading * * * revolver” is sufficiently ambiguous to require a full factual inquiry into the historical and commonly understood use of the term. A revolver, or "revolving pistol”, has been described as a firearm consisting of a single barrel and a cylinder of chambers whose front end is adjoined to the barrel; as the cylinder turns the several chambers are, in succession, brought in line with the barrel to be fired (White v Allen, 29 Fed Cas 969, 977). Later cases have likewise defined a revolver as a " 'firearm * * * with a cylinder of several chambers’ ” (Bright v State of Nebraska 125 *645Neb 817, 820; Kuhns v Brugger, 390 Pa 331, 337, n 3). On the basis of these decisions, it appears that there may be no such thing as a revolver which loads through the barrel. Words in a statute are not to be rejected as superfluous when it is practicable to give each a distinct and consistent meaning (New York State Bridge Auth. v Moore, 299 NY 410, 416). Furthermore, courts cannot assume that the Legislature was not aware of facts which afford a reasonable basis for its action (Lincoln Bldg. Assoc. v Barr, 1 NY2d 413, 420). Accordingly, should it be established that a certain class of revolvers were historically and are now commonly known as "muzzle loaders”, the exemption provided for in subdivision 14 of section 265.00 of the Penal Law must be held to extend to such a class. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur. [84 Misc 2d 628.]